Citation Nr: 0715989	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-13 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized service from November 1941 to February 1943 and 
from February 1945 to March 1946, and was a prisoner of war 
(POW) of the Japanese from April 1942 to January 1943.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Manila 
Regional Office (RO).  In February 2007, the Board referred 
the case to the Veterans Health Administration (VHA) for an 
advisory medical opinion.


FINDINGS OF FACT

1.  The veteran died in October 1992; the certified cause of 
his death was malignancy intestine.

2.  At the time of the veteran's death, his only service 
connected disabilities were duodenal ulcer rated 10 percent 
disabling and malaria rated noncompensable.

3.  Malignant intestine was not manifested in service, and is 
not shown to have been related to the veteran's service, to 
include his experiences as a POW.

4.  Competent evidence establishes that symptoms of the 
veteran's service connected duodenal ulcer masked early 
manifestations of his death-causing cancer, led to a delay in 
the diagnosis and treatment of such, and thereby contributed 
to cause his death.





CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §  1310, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Inasmuch as the decision below grants the benefit sought, 
there is no reason to belabor the impact of the VCAA on this 
case, as any error or failure in notice or duty to assist 
would be nonprejudicial.

II.	Factual Background

At the outset it is noteworthy that the veteran's file has 
been rebuilt.  The record shows that he had established 
service connection for duodenal ulcer, rated 10 percent, and 
malaria, rated noncompensable.

The veteran died in October 1992.  The certified immediate 
cause of his death was "malignancy entestine".  No 
antecedent or underlying cause or other significant condition 
contributing to death was reported.

Service records include a personal record wherein the veteran 
notes that he was sound and well.  Also among the service 
records is a Form 23 which notes he was a POW.  He reported 
he had malaria and beriberi as a POW, but had incurred no 
permanent disabilities.  

Hospital records show that in June 1992 the veteran was 
admitted for the third time due to rectal bleeding.  It was 
noted that 10 months prior to this hospital admission, he was 
seen in outpatient for intermittent abdominal pains with 
black stools.  The impression was peptic ulcer disease.  It 
was also noted that one month prior to the admission, the 
veteran was seen for complaints of episodes of diarrhea with 
blood in the stool, and the impression again was peptic ulcer 
disease.  Upon assessment during this hospitalization rectal 
examination revealed a mass and blood on the examining 
finger.  The impression was new rectal mass.  
Proctosigmoidoscopy revealed a rectal mass, and a biopsy 
showed a well differentiated adenocarcinoma.   The veteran 
underwent a series of surgeries with chemotherapy to follow.  
The discharge diagnoses were well differentiated rectal 
adenocarcinoma and intestinal obstruction; minimal pulmonary 
tuberculosis (PTB); and chronic obstructive pulmonary disease 
secondary to chronic bronchitis.

The appellant has alleged that conditions during the 
veteran's internment as a POW (unsafe drinking water, lack of 
food and medical care, etc.) contributed to his death.

In February 2007 the Board sought a medical advisory opinion 
as to whether the veteran's service connected ulcer disease 
contributed to cause his death from a VHA specialist in 
gastroenterology.  In her April 2007 medical opinion, the 
consulting gastroenterologist noted the veteran's medical 
history and responded:

"It appears from the chart that the patient had some 
problems with abdominal pain but it is difficult to determine 
where his abdominal pain was located.  A lower abdominal or 
colicky pain may suggest another etiology for the pain other 
than peptic ulcer disease.  Upper epigastric pain is more 
often associated with peptic ulcer disease.  However, a GI 
malignancy can present with a diffuse abdominal pain.  While 
his black tarry stools may indicate an upper GI problem this 
can also be seen in some colon cancers.  From the records 
that I have, I believe that it was likely that his symptoms 
did mask the rectal cancer which led to a delay in the 
diagnosis and treatment." 

III.	Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (c) (1).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's death certificate shows that the immediate 
cause of his death was an intestine malignancy.  As a 
malignant tumor was not manifested in service or in the first 
postservice year, and is not shown to be directly related to 
the veteran's service, service connection for the cause of 
the veteran's death on the basis that the primary cause of 
death was incurred or aggravated (or may be presumed to have 
been incurred) in service is not warranted.  See 38 U.S.C.A. 
§§ 1110. 1112. 1113, 1131; 38 C.F.R. § 3.303, 3.307, 3.309.  

There remains for consideration the question of whether the 
veteran's service connected ulcer disease contributed to 
cause or hastened, his death.  38 C.F.R. § 3.312 (c)(4) 
provides that there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  A consulting VA 
specialist in gastroenterology reviewed the record, and 
opined that it was likely that the veteran's service-
connected duodenal ulcer symptoms masked his rectal cancer, 
leading to a delay in the diagnosis and treatment of such 
disease, and thus contributed to cause his death.

The Board finds that the VA physician's opinion is highly 
probative evidence in the matter at hand.  It supports the 
veteran's claim, and there is no competent evidence to the 
contrary.  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


